1    CENTER FOR DISABILITY ACCESS
     Amanda Lockhart Seabock, Esq., SBN 289900
2    Prathima Reddy Price, Esq., SBN 321378
     9845 Erma Road, Suite 300
3    San Diego, CA 92131
     (858) 375-7385; (888) 422-5191 fax
4    Prathimap@potterhandy.com
     Attorneys for Plaintiff
5

6    GREENAN, PEFFER, SALLANDER & LALLY LLP
     Robert L. Sallander, Jr., Esq. SBN 118352
7    Helen H. Chen, Esq. SBN 213150
     2000 Crow Canyon Place
8    Suite 380, San Ramon, CA 94583
     925-866-1000
9    Fax: 925-830-8787
     rsallander@gpsllp.com
10   HChen@gpsllp.com
11   Attorney for Defendants
12

13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
     Samuel Love,                                 Case No. 3:18-CV-04074-SI
16
            Plaintiff,
17
       v.                                         CONSENT DECREE AND [PROPOSED]
18                                                ORDER
19   Mehdi S. Siadat;
     Lorraine D. Siadat;
     Siadat Enterprises, Inc., a California       Hon. Susan Illston
20   Corporation; and Does 1-10,
21          Defendants.
22

23

24

25

26
     TO THE COURT, ALL INTERESTED PARTIES AND ATTORNEYS OF RECORD:
27

28
                                              Page 1 of 6

     CONSENT DECREE AND [PROPOSED] ORDER                    Case No.: 3:18-CV-04074-SI
1           1.      Plaintiff Samuel Love SAMUEL LOVE filed this action (known as Case No. 3:18-
2    CV-04074-SI) against Defendants seeking money damages and injunctive relief for, inter alia,
3    violations of the Americans with Disabilities Act of 1990 (the "ADA") and corresponding state
4    law claims, in the United States District Court for the Northern District of California on July 9,
5    2018. Dkt.1. Defendants Mehdi S. Siadat, Lorraine D. Siadat and Siadat Enterprises, Inc., a
6    California Corporation ("Defendants") filed their Answer to the Complaint on August 17,
7    2018. Dkt.8.
8           2.      Defendants and Plaintiff (collectively sometimes referred to herein as the
9    “Parties” or separately as a “Party”) wish to settle the portion of the case relating to issues of
10   injunctive relief and hereby desire to enter into this Consent Decree. The Parties hereby enter
11   into this Consent Decree and Order for the purpose of resolving certain specified aspects of
12   the lawsuit without the need for protracted litigation, and without the admission of any
13   liability as to: (a) the amount of damages to which Plaintiff may be entitled or (b) the amount of
14   attorneys’ fees to which Plaintiff may be entitled.
15

16          JURISDICTION:
17          3.      The Parties agree that the Court has jurisdiction of this matter for alleged
18   violations of the Americans with Disabilities Act of 1990, 42 U.S.C. 12101, et seq. and
19   pursuant to supplemental jurisdiction under 28 U.S.C. §1367(a) for alleged violations of
20   California Civil Code §§51 and 54 et. seq.
21          4.      In order to avoid the costs, expense, and uncertainty of protracted litigation, the
22   Parties agree to entry of this Order to resolve all claims regarding injunctive relief raised in the
23   above-entitled Action. Accordingly, the Parties agree to the entry of the proposed Order
24   related to this Consent Decree without trial or further adjudication of the issues addressed
25   herein.
26

27          NO DISMISSAL OF ACTION REQUESTED:
28
                                                  Page 2 of 6

     CONSENT DECREE AND [PROPOSED] ORDER                          Case No.: 3:18-CV-04074-SI
1             5.    As noted herein, monetary issues are still at issue and accordingly the Parties do
2    not request that the Honorable Court dismiss the action as these issues may still proceed to
3    trial.
4

5             WHEREFORE, the Parties hereby agree and stipulate to the Court’s entry of this
6    Consent Decree and Order, which provides as follows:
7

8             SETTLEMENT OF INJUNCTIVE RELIEF:
9             6.    This Order shall be a full, complete, and final disposition and settlement of
10   Plaintiff’s claims against Defendants and any other parties for injunctive relief that have
11   arisen out of the acts and/or omissions alleged, or which could have been alleged, in the
12   subject Complaint.
13            7.    The Parties agree and stipulate that the corrective work will be performed in
14   compliance with the standards and specifications for disabled access as set forth in the
15   California Code of Regulations, Title 24-2, and the 2010 Americans with Disabilities Act
16   Standards, unless other standards are specifically agreed to in this Consent Decree and Order.
17            8.    Remedial Measures: The corrective work agreed upon by the Parties is attached
18   here to as Exhibit “A”. Defendants agree to undertake all of the remedial work set forth
19   therein.
20            9.    Timing of Injunctive Relief: Exhibit “A” also includes the estimated timeframe
21   for completing the work described therein. In the event that unforeseen difficulties prevent
22   Defendant from completing any of the agreed-upon injunctive relief within the timeframes
23   specified, Defendant or his counsel will notify Plaintiff’s counsel, in writing, within fifteen (15)
24   days after discovering any such difficulties. Defendant, or his counsel, will promptly notify
25   Plaintiff’s counsel when the corrective work is complete, and in any case, will provide a status
26   report on or before October 31, 2019.
27

28
                                                  Page 3 of 6

      CONSENT DECREE AND [PROPOSED] ORDER                         Case No.: 3:18-CV-04074-SI
1           ISSUES RELATED TO DAMAGES, ATTORNEYS FEES, LITIGATION
2    EXPENSES, AND COSTS REMAIN UNRESOLVED:
3           10.    The Parties have not reached an agreement regarding Plaintiff’s claims for
4    damages, attorneys’ fees, litigation expenses and costs in this Action (collectively, the
5    “Unresolved Issues”). These Unresolved Issues shall be the subject of further negotiation,
6    settlement, litigation, and/or motions to the Court. Should the Parties later reach an
7    agreement regarding the Unresolved Issues, the terms of that agreement will be set forth in a
8    separate settlement agreement. Nothing set forth herein shall be deemed to in any way limit or
9    effect a waiver of either of Plaintiff’s past, present, or future rights and/or remedies to recover
10   damages, attorneys’ fees, litigation expenses, or costs in connection with each of his alleged
11   losses, costs, damages, claims, and causes of action as set forth in each of the operative
12   Complaints or otherwise.
13

14          ENTIRE CONSENT ORDER:
15          11.    This Consent Decree and Order and Exhibit “A” to the Consent Decree, which
16   is incorporated herein by reference as if fully set forth in this document, constitute the entire
17   agreement between the signing Parties on all matters of injunctive relief, and no other
18   statement, promise, or agreement, either written or oral, made by any of the Parties or agents
19   of any of the Parties, that is not contained in this written Consent Decree and Order, shall be
20   enforceable regarding the matters of injunctive relief specifically described herein.
21

22          TERM OF THE CONSENT DECREE AND ORDER:
23          12.    This Consent Decree and Order shall be in full force and effect for a period of
24   twenty-four (24) months after the date of entry of this Consent Decree and Order, or until the
25   injunctive relief contemplated by this Order is completed, whichever occurs later. The Court
26   shall retain jurisdiction of this action to enforce provisions of this Order for twenty-four (24)
27

28
                                                  Page 4 of 6

     CONSENT DECREE AND [PROPOSED] ORDER                         Case No.: 3:18-CV-04074-SI
1    months after the date of this Consent Decree, or until the relief contemplated by this Order is
2    completed, whichever occurs later.
3

4           SEVERABILITY:
5           13.     If any term of this Consent Decree and Order is determined by any court to be
6    unenforceable, all other terms of this Consent Decree and Order shall nonetheless remain in
7    full force and effect.
8

9           SIGNATORIES BIND PARTIES:
10          14.     Signatories on the behalf of the Parties represent that they are authorized to bind
11   the Parties to this Consent Decree and Order. This Consent Decree and Order may be signed
12   in counterparts and a facsimile or e-mail signature shall have the same force and effect as an
13   original signature.
14          15.     Electronic signatures may also bind the Parties and/or their representative(s) as
15   set forth in all applicable Local Rules. The undersigned counsel for Plaintiff does hereby attest
16   that all electronic signatures are affixed only with the express written permission of the
17   signatory.
18

19   Respectfully Submitted,
20

21   Dated: January 4, 2019                     CENTER FOR DISABILITY ACCESS

22
                                                By: /s/ Prathima Reddy Price
23                                              Prathima Reddy Price, Esq.
                                                Attorney for Plaintiff
24

25

26   Dated: January 4, 2019               GREENAN, PEFFER, SALLANDER & LALLY LLP

27

28                                              By: /s/Helen H. Chen
                                                  Page 5 of 6

     CONSENT DECREE AND [PROPOSED] ORDER                         Case No.: 3:18-CV-04074-SI
1                                              Helen H. Chen, Esq.
                                               Attorneys for Defendants
2

3

4
              ELECTRONIC CASE FILING ATTESTATION
5

6             I, Prathima Reddy Price, am the ECF user whose identification and password are being
7    used to file the foregoing documents. Pursuant to Civil Local Rule 131(e), I hereby attest that
8    concurrence in the filing of these documents has been obtained from each of its Signatories.
9

10   Dated : January 4, 2019                            _/s/ Prathima Reddy Price_
11
                                                       Prathima Reddy Price, Esq
12

13

14

15            ORDER
16

17            Good cause appearing the Consent Decree is SO ORDERED.
18

19

20   Dated:    1/9/19
                                               Honorable Susan Illston
21                                             United States District Judge

22

23

24

25

26

27

28
                                                 Page 6 of 6

     CONSENT DECREE AND [PROPOSED] ORDER                       Case No.: 3:18-CV-04074-SI
                     EXHIBIT “A” TO CONSENT DECREE



The following use of abbreviations shall be used herein:

ADAS: Americans with Disabilities Act Standards (as set forth in 28 CFR part 36,
subpart D and as required thereby integrating the construction guidelines set forth
in 36 CFR part 1191, Appendices B and D)
AFF: Above Finish Floor
CBC: California Building Code (California Code of Regulations, Title 24-2)

As used in this Exhibit “A”, the term “Fully Compliant” shall indicate that the
feature, fixture, space or improvement in question shall be designed and/or
constructed and/or installed to meet all applicable requirements of: (i) ADAS and
(ii) the currently enforceable and relevant provisions of the CBC.

As used in this Exhibit “A”, the term “Facility” shall refer to Chevron Gas Station,
located at or about 512 El Camino Real, San Bruno, California.

Any capitalized term(s) used herein, but not defined within this Exhibit “A,” shall
have the same meaning ascribed to said term(s) in the Consent Decree.

Defendant shall undertake the following actions, alterations and modification to
the Facility:

Defendant agree that the remedies and alterations set forth and agreed to herein
relate to existing inaccessible conditions at the time of the filing of Plaintiff’s
Complaint and further agree that they shall neither construct nor create an
inaccessible condition that does not currently exist in undertaking any of the
remedies and alterations agreed to herein. For purposes of illustration only, if
Defendant is relocating a paper towel dispenser, they shall not locate it in a position
that fails to provide a required height limitation.




On or before October 31, 2019, Defendant agrees that they shall make the
following modifications and alterations with respect to Facility:
                                     Exhibit “A”
                                      Page 1 of 2
                              Case No.: 3:18-CV-04074-SI
1. PARKING

a. Defendants shall provide one (1) Fully Compliant van accessible parking
   space and access aisle in the parking lot for the Facility (based on less than
   25 total spaces). Without limiting the generality of the foregoing, the van
   accessible space and access aisle shall be designed and constructed so that:
   (i) neither the parking space nor the access aisle serving the space shall
   demonstrate surface slopes in excess of 2.083% and (ii) the space and access
   aisle shall demonstrate all appropriate dimensions, striping, surface
   identification and parking signs necessary to create a Fully Compliant
   parking environment. Defendants are specifically cautioned that the access
   aisle must be on the passenger side of the van accessible space.
b. Defendants shall assure that the above required space and the access aisle
   shall be located at the closest possible point to the accessible entrance(s) to
   the Facility.
c. Defendants shall cause all required signage, including tow-away signage, to
   be properly mounted and displayed.


   Defendants shall assure a clear, unobstructed Fully Compliant path of travel,
   demonstrating surface slopes as follows:


a. WALKs that conform to ADAS 403.3 and CBC 11B-403.3, including but not
   limited to running slopes of maximum 5.0% and cross-slopes of maximum
   2.083%.
b. CURB RAMPS that conform to ADAS 406 and CBC 11B-406, including but
   not limited to running slopes of maximum 8.33% and cross-slopes of
   maximum 2.083%.




                                 Exhibit “A”
                                  Page 2 of 2
                          Case No.: 3:18-CV-04074-SI
